Title: From George Washington to John Jay, 1 January 1779
From: Washington, George
To: Jay, John


  
    sir.
    Philadelphia January 1st 1779
  
  I take the liberty of transmitting to Congress the inclosed Letter with the papers which accompany it, which I received two or three days ago from His Excellency Governor Clinton. Mr McDowel’s application seems to merit relief—whether the Barn &c. were destroyed by accident or through design. In either case the injury is the same—and may equally call for reparation by the public in the first instance. I did not conceive myself authorised to direct him to be paid the amount of his loss—nor did the Quarter Master Genl think he had power to interfere in the matter, without a special direction. It may happen  
    
    
    
    that accidents of a similar nature may arise to Others, in the course of the march of the Convention troops—and therefore if some General principle could be adopted to where it may be necessary, it might save Congress the trouble of a variety of applications. Cases of the kind, it would seem, fall more properly within the compass of the Quarter Masters line, than within that of any other. I have the Honor to be with the most perfect respect & esteem Your Excellency’s Most Obedient servant

  Go: Washington

